DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/03/2021 has been entered.
Applicant’s election without traverse of Group I and the combination of MMP11, IBSP and COL10A in the reply filed on 12/24/2019 is acknowledged.
Claims 1-12, 16-17, 19-22, 24-33, 38-41 are pending.  Claims 13-15, 23, 34-37 and 42-52 are cancelled. 
Claims 40-41 have been withdrawn as being drawn to a non-elected invention.
The following rejections for claims 1-12, 16-17, 19-22, 24-33, 38-39 are newly applied as necessitated by amendment.
This action is NONFINAL.  
Withdrawn Rejections
	The 35 USC 112(b) and 35 USC 103(a) rejection made in the previous office action is withdrawn based upon amendments to the claims. 	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16-17, 19-22, 24-33, 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12, 16-17, 19-22, 24-33, 38-39 are indefinite over steps I, ii, and iii in claim 1.  In particular, the steps require “greater than 90% accuracy”, “greater than 90% sensitivity” and “greater than 90% specificity”. Further claims 25-27 requires “greater than”. The terms are relative term which render the claim indefinite.  The terms is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention,   In particular there is no comparison step and therefore there is no clear indications as which accuracy, sensitivity or specification would be “greater than”. 
Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4,6-12,16-17,19,22,24-33,38-39   is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US Patent Application Publication 2011/0123990 May 26, 2011). 
It is noted that the Baker reference above is different from the Baker reference in the previous office action.  

However, Baker et al. does not specifically teach detecting after lumpectomy.  Baker teaches that expression levels can be determined in patients with mastectomy (para 110) and further determine clinical response and prognosis (para 112).  Therefore it would be prima facie obvious to one of ordinary skill in the art at the effective time of filing to obtain a lumpectomy sample (e.g. during mastectomy) and screen it for the presence of expression of genes correlative to response.  The ordinary artisan would have a reasonable expectation to screen these genes as Baker suggests expression levels can be determined in patients with mastectomy (para 110) and further determine clinical response and prognosis (para 112).  
	With regard to claims 2-4, Baker et al. teaches that the detection can be RNA, cDNA or DNA (para 39).  
	With regard to claim 6, Baker et al. teaches using a fluorescent probe (para 74). 
	With regard to claims 7-10, Baker et al. teaches a method of using taqman probes with an RTqPCR method (para 69-75).

	With regard to claims 16-17, 19, 22 Baker et al. teaches a sample from the breast that is a biopsy from a core, tissue harvest or fine needle aspiration (para 8).
With regard to claim 24, Baker et al. teaches invasive (para 42).  
	With regard to claim 29, Baker et al. suggests that one can determine a percentage of a plurality in a specimen (para 106).  
	With regard to claim 30-31, Baker et al. suggests a control specimen from the untreated patient (para 146).
	With regard to claims 32-33, Baker teaches immunochemistry measurements to determine expression (para 97-98).  
	With regard to claims 38-39, Baker et al. teaches using RT-PCR analysis to measure multiple mRNA levels (para 69-75).   This assay type is capable of performing both multiplex and singleplex amplification reactions.  As such it is a design choice to design the reaction conditions to perform all the reactions in the same amplification round or design the reaction conditions to perform each individually.  

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US Patent Application Publication 2011/0123990 May 26, 2011) as applied to claims 1-4,6-12,16-17,19,22,24-33,38-39   and in view of Basu et al. (US Patent Application Publication 2015/0307947 October 29, 2015 previously cited).  
Baker et al teaches a method of determining recurrence of breast cancer (para 20, 24-28, 109).  Baker et al teaches Baker et al. teaches detecting MMP11 in a breast cancer sample (para 142 and 208).  Baker et al. teaches detecting the presence of MMP11, IBSP and COL10A (table A).  However, Baker et al. does not teaches detection of accuracy, sensitivity, or specificity.  Baker et al. teaches that the method is used to detect sensitivity to detect rare transcripts (para 91).  In light of the indefiniteness of sensitivity as provided in the 35 USC 112(b) above, this sensitivity taught by Baker would be encompassed.  
However, Baker do not teach using TaqMan assays using intercalating dye.
With regard to claims 5, Basu et al. teaches detection of genes, including MMP11 (para 260).  Basu et al. teaches a method of detection using TaqMan PCR and an intercalating dye (para 143 and 203).
It would be prima facie obvious at the effective date that the application is filed to modify the method of Baker   to use a known method of determining quantification levels such as the TaqMan PCR method taught by Basu et al.  The ordinary artisan would have a reasonable expectation of success as TaqMan PCR is a well-known quantitative assay and Basu et al. teaches that genes including MMP11 can be detected in this methodology.  
 
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US Patent Application Publication 2011/0123990 May 26, 2011) as applied to claims 1-4,6-12,16-17,19,22,24-33,38-39  and in view of Pressman et al. (US Patent Application Publication 2003/0190602 October 9, 2003 previously cited).

However, Baker do not teach using imprint cytology by touch preparation.  
With regard to claims 20-21, Pressman et al teaches that one method of obtaining a cytology specimen is touch preparation to generate an imprint of cells (para 953).  
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to using a known method of cytological examination as taught by Pressman et al. The ordinary artisan would be motivated to modify the method to use one of the known routine methods of cytological examination as it would provide the artisan with samples that can be used for detection.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634